Citation Nr: 1203266	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from July 1960 to December 1981.

This case comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision from the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for tinnitus and denied a compensable rating for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in November 2011 at the RO.  A transcript of the hearing is associated with the claims folder.

A review of the electronic folder discloses no evidence pertinent to this appeal.

Although new evidence was received in December 2011 and the new evidence was not reviewed by the Agency of Original Jurisdiction (AOJ), there is no need to obtain a waiver of this evidence or remand for such review, in light of the favorable grant of service connection for tinnitus, and the remand of the hearing loss issue for further development.

The issue of entitlement to an increased rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The balance of the evidence reflects that the Veteran has tinnitus which at least as likely as not began as a result of prolonged exposure to acoustic trauma in service.  




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159. 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.
 
The Veteran claims entitlement to service connection for tinnitus as a result of exposure to acoustic trauma throughout service.  He is noted to be service connected for a bilateral hearing loss due to such trauma.  His DD-214 shows that he served as a turboprop propulsion technician for 20 years and 7 months.  

Service treatment records show normal ears on occupational physical prior to entry in June 1960.  He underwent multiple examinations for hearing conservation data between July 1960 and his retirement in February 1981.  These evaluations confirmed that his job was coded as a propeller technician, with noise exposure from the flight line and aircraft.  He was removed briefly from the flight line on two occasions in February 1975 and in October 1978, due to significant shifts in his hearing.  On these occasions, he was placed on physical profile removing all duties involving noise exposure for 30 days, with audio testing to be done prior to being placed back in an environment involving noise exposure.  His hearing tests showed occasional instances of temporary hearing loss shown in the left ear in June 1978 and October 1978 and in both ears in March 1980.  None of the service treatment records and hearing tests showed any complaints suggestive of tinnitus.  His February 1981 retirement examination acknowledged hearing loss and ear trouble in the report of medical history, but no mention of tinnitus is made on either the examination or report of medical history. 

The February 1982 VA examination included complaints and findings of hearing loss, but he denied any tinnitus.  A March 1986 VA examination noted the Veteran to report being aware of a slight hearing impairment in 1975, which was slowly progressive, but stable in recent years.  He apparently had little, if any difficulty with tinnitus.

An April 1988 VA examination for high frequency hearing loss gave no mention of tinnitus and he denied any ear pathology or treatment.  However another VA audiological record revealed complaints of difficulty hearing TV and he also reported having periodic tinnitus.  He claimed exposure to excessive noise levels in the service working on a flight line.  The rest of the examination addressed hearing loss.  

An August 2009 VA audiological assessment noted complaints of difficulty understanding speech and a constant ringing tinnitus.  His symptoms have been slowly progressive since Vietnam service.  He was noted to be service connected for hearing loss.  Examination of the ears was unremarkable, except for mild falling to severe bilateral sensorineural hearing loss.  No further discussion of the tinnitus was made.

A December 2009 VA audiological examination included review of the claims file.  He was noted to claim tinnitus, although he had no current complaints.  He reported a faint ringing in the ears that is very quiet.  This occurred twice a month and lasted a couple minutes per episode.  He noted the ringing to gradually be noticeable after returning from service.  He stated that the ringing did not affect sleep or activities of daily living.  It was only noticeable in a quiet room.  The examiner opined that the rare episodes of head noises described are consistent with normal auditory function and are not consistent with the presence of tinnitus with an etiology of noise exposure.  

The Veteran testified at his November 2011 videoconference hearing that he was removed from the flight line in service twice in order to be evaluated for hearing loss.  He said that during an evaluation done in 2009 at Sacred Heart Hospital, his doctor said that the ringing he was having in his ears was probably connected with a noise environment for many years.  He indicated that he would also be contacting a doctor soon to see about getting a hearing examination.   It was discussed that the file would be held open 30 days to obtain this evidence.  His friend D. L. testified and described that one time the Veteran was pulled off the flight line in Guam due to hearing loss and he reported a buzzing-ringing sound in his ears.  The Veteran described one of his main jobs was as a turbo prop propulsion technician.  He worked near aircraft and was also next to cannons and explosions.  He said he has had ringing in his ears on and off periodically since the 1970's.  

Received in December 2011 was a November 2011 private audiological report which included a raw audiology test result, and complaints of ringing in both ears.  Additionally, a copy of an article about tinnitus was submitted, which described the symptoms of tinnitus, including ringing, hissing, clicking or a roar in the ears.  

Based on a review of the foregoing and with application of reasonable doubt, the Board finds that service connection is warranted for tinnitus.  While the December 2009 VA audiological examination gave an opinion that the Veteran's tinnitus complaints were consistent with normal auditory function not consistent with noise exposure, the Board finds that the Veteran's lay accounts of tinnitus periodically since service are credible and consistent with his confirmed history of noise exposure in service.  

The Veteran is competent to attest that he has tinnitus and to report when tinnitus began.  The United States Court of Appeals for Veterans Claims (CAVC or Court) has held that, where there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to indicate that disability may be associated with active service. 

By its nature tinnitus is a ringing in the ears that can be detected by the Veteran and is not likely something that can be measured by a medical professional.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  His in-service history noise exposure is shown to be lengthy and significant, and is shown to have already caused a hearing loss that is service connected.  Thus the Board finds that the unfavorable opinion by the VA examiner is balanced with the favorable evidence of the Veteran's lay testimony.

Accordingly, the Board finds the evidence is in equipoise, and a grant of service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Board finds that it is necessary to remand the remaining issue of entitlement to an increased rating for hearing loss for further development.  At his November 2011 hearing, he testified that he believed his hearing has worsened in the past year.  As the most recent VA examination was done in December 2009, his testimony suggests that his hearing has worsened since this examination.  He has also submitted a copy of a private audiology report with uninterpreted test scores.  This report suggest that hearing aids should be considered.  

In view of the foregoing, a VA examination is necessary to assess the current severity of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his hearing loss, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The AOJ should attempt to obtain copies of any outstanding records of pertinent medical treatment received since the December 2009 VA examination.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2011).

2.  After completion of item #1, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The results of this audiology testing must be included in the examination report.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  The examiner should also address whether the Veteran's hearing loss disability falls into the criteria for an exceptional hearing pattern.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  

3.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


